Citation Nr: 1144676	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder, was raised by the Veteran's representative in a November 2011 brief, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the RO for appropriate action.  

In the November 2011 brief, the Veteran's representative also asserted that the Veteran's smoking habit may be "inextricably intertwined" with his service-connected posttraumatic stress disorder "by now."  It is unclear from this assertion whether the Veteran is seeking entitlement to service connection for a smoking habit, to include as secondary to his posttraumatic stress disorder, or requesting that his smoking habit be included as a symptom to be considered in the rating assigned to his posttraumatic stress disorder.  As such, the RO must seek clarification from the Veteran.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2003, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder.  Service connection was granted via a July 2004 rating decision and a 30 percent rating was assigned thereto, effective May 19, 2004.  The Veteran perfected an appeal of the July 2009 rating decision, seeking a higher initial rating.  Pursuant to this claim, the Veteran was afforded a VA examination in December 2007.  The Board denied the Veteran's claim in May 2009.  In April 2011, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision wherein it vacated that part of the Board's May 2009 decision that denied a rating in excess of 30 percent for posttraumatic stress disorder.  The Court then remanded this issue for further appellate consideration in accordance with the April 2011 memorandum decision.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The December 2007 VA examination is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected PTSD.  To ensure that VA meets its duty to assist, a more contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2011).  As such, the Board finds that a remand for a VA examination is warranted in order to obtain more recent findings.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for posttraumatic stress disorder since December 2007.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must then undertake all reasonable measures to afford the Veteran an examination to determine the current severity of his service-connected posttraumatic stress disorder.  The claims file, treatment records, and this remand must be made available to and reviewed by the examiner.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to posttraumatic stress disorder:  anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; degree of impairment or loss of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the June 2008 Supplemental Statement of the Case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

